Sognier, Judge.
In City of Roswell v. Davis, 255 Ga. 158 (335 SE2d 582) (1985), the Supreme Court of Georgia reversed the judgment of this court in Davis v. Ramey, 174 Ga. App. 417 (330 SE2d 130) (1985). Accordingly, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Banke, C. J., Deen, P. J., McMurray, P. J., Birdsong, P. J., Carley, Pope, Benham and Beasley, JJ., concur.

Richard K. Greenstein, amicus curiae.